Citation Nr: 0524570	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from January 1974 to May 1974 
and from November 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: sleep apnea, rated as 50 percent disabling; 
left knee medial meniscus tear, rated as 20 percent 
disabling; residuals of right shoulder injury, rated as 20 
percent disabling; chronic vasomotor rhinitis with associated 
sinusitis, rated as 10 percent disabling; tinea pedis, rated 
as 10 percent disabling; and residuals of right elbow injury, 
rated as 
10 percent disabling; the combined service-connected 
disability rating is 80 percent.  

3.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the RO has complied with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  That is, by way 
of a December 2001 letter, as well as additional 
correspondence dated in April 2002, July 2002, and April 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was obligated to 
provide.  In addition, the December 2003 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Therefore, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO sent the VCAA notice letter in 
December 2001, prior to the March 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  The Board concedes that the 
letter does not ask the veteran to provide any evidence in 
his possession that pertains to the claim.  Id. at 120-21.   
However, the Board is satisfied that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  

The letters referenced above specifically identified certain 
evidence that the RO would secure and asked the veteran to 
identify or provide any other private, VA, or military 
medical treatment, as well as any other information or 
evidence, relevant to the appeal.  The RO has properly 
pursued obtaining all evidence described by the veteran.  In 
this case, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of VCAA notice that resulted in some 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and relevant medical 
examinations.  The RO has requested from the veteran certain 
financial information relevant to the appeal, which he has 
not provided.  He has not identified or authorized the 
release of any private medical evidence.  The Board is 
satisfied that the RO has made all reasonable efforts to 
assist the veteran in developing his claim.  38 U.S.C.A. § 
5103A.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  

Where the veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

In this case, the veteran has the following service-connected 
disabilities: sleep apnea, rated as 50 percent disabling; 
left knee medial meniscus tear, rated as 
20 percent disabling; residuals of right shoulder injury, 
rated as 20 percent disabling; chronic vasomotor rhinitis 
with associated sinusitis, rated as 10 percent disabling; 
tinea pedis, rated as 10 percent disabling; and residuals of 
right elbow injury, rated as 10 percent disabling.  The 
combined service-connected disability rating is 80 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, the 
percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

However, the Board finds that the evidence does not support 
the conclusion that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  Specifically, there is no 
competent medical opinion of record indicating that the 
service-connected disabilities render the veteran 
unemployable.  In fact, current VA medical records 
demonstrate treatment for foot complaints, which are not 
service connected, which appears to be the primary cause of 
current significant impairment.  

Moreover, the weight of evidence indicates, in fact, that the 
veteran is employed.  In several written statements and 
during the October 2003 personal hearing and the May 2005 
Board videoconference hearing, the veteran alleges that he 
has been unable to work since 1991, when he left the service.  
However, according to VA medical records, reflecting comments 
made during the course of treatment, the veteran reported in 
November 2000 that his occupation was in auto body.  In July 
2001, he indicated that he had a job of body fender work.  In 
October 2001, he reported that he had given up body fender 
work and was doing lawn and garden maintenance.  In January 
2002, he complained that his disability was "interfering 
with his work and lifestyle."  

In light of the conflicting information concerning the 
veteran's employment status, the RO ask him to provide 
additional information.  However, the veteran has provided no 
income information in the form of tax returns, etc., which 
could be used to verify his employment status.  Moreover, the 
information could be used to verify whether his income, if 
the veteran was employed, exceeds the poverty level.  See 
Bowling v. Principi, 15 Vet. App. 1 (2001).  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
Although the percentage criteria set forth at 38 C.F.R. § 
4.16(a) are met, the evidence does not demonstrate that the 
veteran is unemployable due to service-connected 
disabilities.  The appeal is denied.


ORDER

Entitlement to TDIU is denied.



	                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


